Title: To John Adams from Joseph Priestley, 11 August 1797
From: Priestley, Joseph
To: Adams, John



Dear Sir
Northumberland Aug. 11. 1797.

It was far from being my wish to trouble you with the request of any favours, tho it is now in your power to grant them, and it is not probable, that I shall ever take a second liberty of the kind; but circumstances have arisen which, I think, call upon me to do it once, not for myself, but for a friend.
The office of Agent for the American claims was offered, I understand, to Mr Hall of Sunbury, and he has declined accepting it. If this be the case, and no other person be yet appointed, I should be very happy if I could succeed in recommending Mr Cooper, a man, I doubt not, of at least equal ability, and possessed of every other requisite qualification for the office.
It is true that both Mr Cooper and myself fall, in the language of calumny, under the appellation of democrats, who are represented as enemies to what is called government, both in England, and here. What I have done to deserve this character you well know, and Mr Cooper has done very little more. In fact, we have both been persecuted for being the friends of liberty, and our preference of the government of this country has brought us both hither. However, were the accusation in any measure true, I think the appointment of a man of unquestionable ability, and fidelity to his trust, for which I will make myself responsible; will be such a mark of superiority to popular prejudice, as I should expect from you, and therefore I think it no unfavourable circumstance in the recommendation.
That you will act according to your best judgment I have no doubt, either with respect to this business, or other affairs of infinitely more moment, thro which, however, I am persuaded you will bring the country with reputation to yourself, tho, in circumstances of such uncommon difficulty, perhaps with less ease and satisfaction than I could wish.
With my earnest wishes and prayers for the honour and tranquility of your presidentship, I am, / Dear Sir, / yours sincerely

J. Priestley